Title: New York Assembly. Remarks on the Claim of New York City to Fort George, [16 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 16, 1787]
Mr. Hamilton proposed a resolution, which would set aside the order of the day, and answer the purposes much better, in his opinion; it was to direct the attorney general to enquire into the claim of the corporation to the Fort St. James, and its dependencies, now called fort George; and that the commissioners of the land office have a survey made of the property of the state therein; and that a report be made to the legislature at their next meeting, of the said claim of the corporation, and the best manner of disposing of the same.
